OLD MUTUAL ABSOLUTE RETURN INSTITUTIONAL FUND, L.L.C. c/o Larch Lane Advisors LLC 800 Westchester Avenue, S-618 Rye Brook, New York 10573 February 11, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Attention:Kieran Brown Re: Old Mutual Absolute Return Institutional Fund, L.L.C. (the "Registrant") Registration Statement on Form N-14 8C (File Nos. 333-172213 and 811-21998) Dear Mr. Brown: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Registration Statement on Form N-14 8C be accelerated so that it will be declared effective on February 15, 2011 or as soon as practicable thereafter. Please notify George M. Silfen, Esq., of Schulte Roth & Zabel LLP, counsel to the undersigned, at (212) 756-2131 as soon as possible as to the time the Registration Statement has been declared effective pursuant to this acceleration request. OLD MUTUAL ABSOLUTE RETURN INSTITUTIONAL FUND, L.L.C. By: /s/Ross Weissman Name: Ross Weissman Title: CFO OLD MUTUAL INVESTMENT PARTNERS By: /s/Matthew J. Appelstein Name: Matthew J. Appelstein Title: President
